NUMBER 00 SHARES INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE MEDSIGN INTERNATIONAL CORPORATION AuthorizedCapital Stock 75,000,000 Common Shares with a Par Value of $.001 Per Share This Certifies That is the owner offully paid and non-assessable Shares of the Capital Stock of the above named Corporation transferable only on the books of the Corporation by the holder hereof in person or by duly authorized Attorney upon surrender of this Certificate properly endorsed. In Witness Whereof, the said Corporation has caused this Certificate to be signed by its duly authorized officer and its Corporate Seal to be hereunder affixed this day of A.D.. Secretary President
